PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS 
AND INTERFERENCES


Application Number: 17/121236
Filing Date: December 14, 2020
Appellant(s): THOTA et al.  



__________________
Sarah J. Knight 
For Appellant











EXAMINER’S ANSWER

This is in response to the appeal brief filed April 7, 2022

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 5, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


(2) Response to Arguments

Regarding Appellants’ arguments, examiner will address the Rejection of claims 1, 11 and 19 under 35 U.S.C. 103 (a): 
Appellant has argued that there is no teaching or suggestion by the cited references of evaluating a readability score for a file at least at a whole document level and a sentence level based on a designated readability index for scoring a complexity of content with respect to a reading level. 
Examiner respectfully disagrees.   
First, regarding an evaluation of a document as a whole and sentence level Hoover is disclosed (Paragraphs 84, 91-92 and 127). As disclosed Hoover provides document and sentence evaluations. The evaluations many types of feedback including grammatical and elegance of content. It should be understood that an elegance evaluation can address a certain ease and level of readability.   
However, Hoover may not explicitly capture a reading level and therefore a 103 rejection is provided in order to expand the evaluation capabilities of Hoover. 

Volcani is provided as a secondary reference because it expands the capabilities of evaluations to include determination of reading levels. 
Volcani discloses the evaluation of text within the document and at sentence level. Evaluations include ranking spectrums which incorporate reading levels (Figures 6 (ranking spectrums), 8 (reading level RL) and 9(ranking spectrums) and Column 3, Lines 5-10). 
As shown in the Figure 8 of Volcani text at a sentence level is evaluated and Figure 9 provides an evaluation of the text within the document.  
Figure 9 in Volcani provides a statistical analysis window that looks at the current text (this would include the whole document and text in individual sentences) and provides statistical features including the ranking spectrum/reading levels as discussed above. Volcani states “FIG. 9 shows a display wherein a statistical analysis window 142 has been activated by the author. The statistical analysis window 142 indicates various statistical features based on the rankings of words that are present in the text and also present in the vocabulary database of FIG. 4.”
The combination of references therefore provides an expanded evaluation capability that is based on reading levels. 

Regarding Appellants’ further arguments, examiner will address the Hindsight Argument:
In response to appellants’ argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Appellant argues that a grammar evaluation, translation evaluation, and lexical impact evaluation are cobbled together to make the rejection without any reasoning to make the combination. Appellant further argues that only through improper hindsight could the examiner arrive at the conclusion of the teachings. Examiner respectfully disagrees. First, as stated by appellant the references all utilize a form of text evaluation. Therefore, it is clear that there is a linkage between the analogous pieces of art. Additionally, a reasoning through KSR is disclosed in the rejection, stating because all the systems are similar by way of their evaluation capabilities, using the known technique of reading level evaluation as found in Volcani would have been an obvious modification to one of ordinary skill in the art. Further reasoning of the combination is provided in that adding additional evaluation capabilities expands analysis functionality and improves overall operability of the system. 

Examiner believes that all arguments have been replied to and the cited reference with further explanation address the limitations as claimed. 





For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,

/SHERROD L KEATON/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        6-30-2022



Conferees:

/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178                                                                                                                                                                                                        
/WILLIAM L BASHORE/Supervisory Patent Examiner, Art Unit 2175                                                                                                                                                                                                        





Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.